DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

	Claims 7-8 each recite the acronyms “LiBOB” and “LiDFOB.” In accordance with both [0088] of Applicant’s own PG Publication and the generally/commonly understood definitions said acronyms, “LiBOB” will be interpreted as being in reference to “lithium bis(oxalate)borate,” and “LiDFOB” will be interpreted as being in reference to “lithium difluoro oxalate borate.”

Claim Objections

Claim 3 is objected to because of the following informalities: Claim 3 is replete with added/extra spaces (between not only distinct species, but also between characters within individual species) such that it is difficult to ascertain the exact identity of a plurality of the instantly claimed species. Appropriate correction is required.

Claims 7, 14 are objected to because of the following informalities: for sake of consistency, it is suggested that Claims 7 and 14 each utilize the phrase “weight percent” instead of “wt%” given that the phrase “weight percent” is instead utilized throughout the instant Claims (while it is noted that neither . Appropriate correction is required.

Claim 9 is objected to because of the following informalities: for sake of consistency, it is suggested that Claim 9 utilizes the term “methyl ethyl carbonate” instead of “ethylmethyl carbonate” given that the term “methyl ethyl carbonate” is instead utilized throughout the instant Claims (while it is noted that neither term is technically incorrect, the dual utilization of said terms presents a level of grammatical inconsistency throughout the instant Claims). Appropriate correction is required.

Claim 15 is objected to because of the following informalities: the grammatically incorrect phrase “and a separator separating the positive electrode, a negative electrode” should instead be written as, for example, “and a separator separating the positive electrodeand the negative electrode” or “and a separator separating the positive electrodefrom the negative electrode” (it is noted, however, that neither of these suggestions are explicitly limiting and are instead mere example of how the grammatical inconsistencies of the instant Claim can be fixed). Appropriated correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 5 states (emphasis added) that the anion complexing agent is present “in an amount by moles from about 0.5 to about 1.25 the molar amount of LiF.” Accordingly, Claim 5 is rendered particularly indefinite insofar as the meaning of the aforementioned phrase is unclear. For purposes of examination, and in light of a substantially similar phrase being utilized in Claim 1, the aforementioned phrase will be interpreted as (emphasis added) “in an amount by moles from about 0.5 to about 1.25 times the molar amount of LiF.” Proper clarification is required.

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 16 is drawn to (emphasis added) the “lithium ion battery of claim 1 wherein the negative electrode comprises graphitic carbon.” Similarly, Claim 17 is drawn to (emphasis added) the “lithium ion battery of claim 1 wherein the negative electrode comprises a silicon based active material.” However, Claim 1 is drawn to an electrolyte composition as opposed to a lithium ion battery. Accordingly, Claims 16-17 are each rendered particularly indefinite insofar as Claims 16-17 are drawn to a structure (i.e. a lithium ion battery) which is not actually recited in Claim 1. For purposes of examination, and in light of Claim 15 being drawn to a lithium ion battery, Claims 16-17 will be interpreted as being dependent upon Claim 15 instead of Claim 1 (it is further noted that if the aforementioned interpretation is incorrect and Claims 16-17 are in fact dependent upon Claim 1, a further antecedent basis issue would be present with respect to the phrase “the negative electrode” which is not previously recited in Claim 1). Proper clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, Claim 16 is drawn to (emphasis added) the “lithium ion battery of claim 1 wherein the negative electrode comprises graphitic carbon.” Similarly, Claim 17 is drawn to (emphasis added) the “lithium ion battery of claim 1 wherein the negative electrode comprises a silicon based active material.” However, Claim 1 is drawn to an electrolyte composition as opposed to a lithium ion battery. Accordingly, Claims 16-17 are present in improper dependent form insofar as they do not further limit the electrolyte composition of independent Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 2011/0136019), and further in view of West et al. (US 2006/0269834).

Regarding Claims 1-8, Amiruddin teaches a lithium ion battery comprising an electrolyte ([0001]). Amiruddin teaches that the electrolyte comprises a solvent, 0.5M to 2.5M of a lithium electrolyte salt, and an optional lithium salt additive ([0066]-[0077]). Amiruddin teaches that the solvent comprises ethylene carbonate (EC), dimethyl carbonate (DMC), and methyl ethyl carbonate (MEC), wherein the DMC and MEC may be present alone or in combination with one another (i.e. the solvent may consist essentially of EC+DMC+MEC, EC+DMC, or EC+MEC) ([0067]). Amiruddin teaches that, in 6, LiBF4, or a combination thereof ([0070]). Amiruddin teaches that when present, the lithium salt additive is present in an amount between 0.01 to 5.0 wt% ([0074]). Furthermore, Amiruddin teaches that in particular, the lithium salt additive is LiBOB or LiDFOB ([0075]-[0076]). Amiruddin teaches that the battery further comprises a positive electrode, a negative electrode, and a separator which separates the positive electrode from the negative electrode ([0039]). Amiruddin teaches that the positive electrode comprises a lithium rich metal oxide active material described by the formula Li1+aNiαMnβCoɣAδO2-zFz, where “a” ranges from about 0.05 to about 0.3, “α” ranges from about 0.1 to about 0.4, “β” ranges from about 0.3 to about 0.65, “ɣ” ranges from about 0 to about 0.4, “δ” ranges from about 0 to 0.15 and “z” ranges from about 0 to about 0.2, and where A is Mg, Sr, Ba, Cd, Zn, Al, Ga, B, Zr, Ti, Ca, Ce, Y, Nb, Cr, Fe, V, Li or combination thereof ([0050]-[0051]). Furthermore, Amiruddin teaches that the negative electrode comprises, for example, graphitic carbon therein and/or a silicon based active material therein ([0041]-[0042]).
Amiruddin does not explicitly teach that the electrolyte further comprises both LiF and an anion complexing agent therein, wherein the LiF and anion complexing agent are, respectively, present in amounts which satisfy the instantly claimed content ranges.
However, it is first noted that Amiruddin teaches that the lithium ion battery comprises a positive electrode therein, wherein the positive electrode comprises, for example, a carbonaceous portion therein such as graphite or carbon black ([0045]).
Furthermore, West teaches a lithium ion battery (Abstract, [0003]). West teaches that LiF and an anion receptor may be incorporated into a battery comprising a cathode having a carbonaceous portion therein and an electrolyte having a nonaqueous solvent therein ([0013]). West teaches that the anion receptor is a boron-based anion receptor such as tris(pentafluorophenyl) borane given that that such an anion receptor advantageously helps dissolve the LiF into the nonaqueous solvent ([0017]-[0018]). West teaches that said incorporation of the LiF and said anion receptor provides for enhanced voltage and 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include LiF and tris(pentafluorophenyl) borane (“an anion complexing agent”), as taught by West, into the electrolyte of Amiruddin, given that the further inclusion of said materials into the electrolyte would help further enhance voltage and specific energy characteristics of the battery. In addition, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the amount of LiF and tris(pentafluorophenyl) borane present in the in the electrolyte (e.g. such that instantly claimed content ranges are satisfied) as a means of controlling the consequent room temperature conductivity of the electrolyte (i.e. a result-effective variable relationship exists between the relative content of the LiF and tris(pentafluorophenyl) borane in the electrolyte and the consequent room temperature conductivity of the electrolyte, as disclosed by West).

Regarding Claim 9, Amiruddin, as modified by West, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, Amiruddin teaches that the solvent may consist essentially of EC+DMC+MEC (See Claim 1).
Amiruddin, as modified by West, does not explicitly teach the claimed weight ratio range of EC versus DMC, or the claimed weight percentage of MEC.

Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the solvent weight ratios and concentrations of the EC, DMC, and MEC solvent components (e.g. such that the instantly claimed weight ratio and concentration ranges are satisfied) of Amiruddin, as modified by West, as a means of controlling the ion conductivity characteristics of the electrolyte, given that Amiruddin teaches that the relative amounts of solvent components within the electrolyte specifically affects the consequent ion conductivity characteristics of the electrolyte (i.e. a result-effective variable relationship exists between the relative amounts of the EC, DMC, and MEC solvent components in the electrolyte and the consequent ion conductivity characteristics of the electrolyte, as disclosed by Amiruddin).

Regarding Claim 11, Amiruddin, as modified by West, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, Amiruddin teaches that the solvent may consist essentially of EC+DMC (See Claim 1). Accordingly, and in such a scenario, the solvent comprises “no more than about 40 volume percent” of MEC (given that neither Claim 1 nor Claim 11 explicitly requires the presence of MEC).
Alternatively, Amiruddin teaches that the solvent may consist essentially of EC+DMC+MEC (See Claim 1).

However, Amiruddin specifically teaches that the relative amounts of the solvent components can be selected to provide desired ion conductivity over the desired operating temperatures of the battery, and a person of ordinary skill in the art will recognize that additional ranges of solvent composition within the explicit ranges are contemplated [0069]. 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the volume percentage of the MEC solvent component (e.g. such that the instantly claimed volume percentage range is satisfied) of Amiruddin, as modified by West, as a means of controlling the ion conductivity characteristics of the electrolyte, given that Amiruddin teaches that the relative amounts of solvent components within the electrolyte specifically affects the consequent ion conductivity characteristics of the electrolyte (i.e. a result-effective variable relationship exists between the relative amounts of the EC, DMC, and MEC solvent components in the electrolyte and the consequent ion conductivity characteristics of the electrolyte, as disclosed by Amiruddin).

	Regarding Claims 15-17, Amiruddin, as modified by West, teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described, the lithium ion battery of Amiruddin, as modified by West, comprises a positive electrode, a negative electrode, and a separator which separates the positive electrode from the negative electrode (See Claim 1). Furthermore, and as previously described, the positive electrode comprises a lithium rich metal oxide active material described by the formula Li1+aNiαMnβCoɣAδO2-zFz, where “a” ranges from about 0.05 to about 0.3, “α” ranges from about 0.1 to about 0.4, “β” ranges from about 0.3 to about 0.65, “ɣ” ranges from about 0 to about 0.4, “δ” ranges from about 0 to 0.15 and “z” 
	Amiruddin, as modified by West, does not explicitly teach that the positive electrode lithium rich metal oxide active material exhibits a specific capacity in accordance with the instant Claim when discharged in the instantly claimed manner. Furthermore, Amiruddin, as modified by West, does not explicitly teach that the lithium ion battery has a capacity in accordance with the instant Claim when cycled in the instantly claimed manner.
	However it is first noted that Applicant teaches that the positive electrode of the lithium ion battery comprises, for example, a lithium rich metal oxide active of in accordance with a Formula I (i.e. Li1+bNiαMnβCoɣAδO2-zFz) whose chemical identities and subscript values are equivalent to and/or in substantial structural accordance with the aforementioned lithium rich metal oxide active material of Amirduddin, as modified by West (See, for example, [0057]-[0058] of Applicant’s own PG Publication). Furthermore, and as previously described, Amiruddin, as modified by West, teaches the instantly claimed electrolyte of Claim 1 (See Claim 1). Finally, it is noted that the instant Claim does not put forth any further limitations on the electrolyte of Claim 1.
	Therefore, because the lithium ion battery of Amiruddin, as modified by West, comprises the aforementioned positive electrode, negative electrode, and electrolyte compositions, and each of said compositions are equivalent to and/or are in substantial structural accordance with the instantly claimed lithium ion battery, as previously described, it is therefore considered that (1) the positive electrode lithium rich metal oxide active material of Amiruddin, as modified by West, would exhibit a specific capacity in accordance with the instant Claim when discharged in the instantly claimed manner, and (2) the lithium ion battery of Amiruddin, as modified by West, would exhibit a capacity in prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977)) (See MPEP 2112.01). Furthermore, it is noted that “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)) (See MPEP 2112.01). Finally, Applicant is invited to provide explicit evidence and/or data to conclusively prove that the lithium ion battery of Amiruddin, as modified by West, does not and/or cannot exhibit the instantly claimed properties or operate in the instantly claimed manner.
	Alternatively, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize, or otherwise expect, that because the lithium ion battery of Amiruddin, as modified by West, comprises the aforementioned positive electrode, negative electrode, and electrolyte compositions, and each of said compositions are equivalent to and/or are in substantial structural accordance with the instantly claimed lithium ion battery, as previously described, then (1) the positive electrode lithium rich metal oxide active material of Amiruddin, as modified by West, would exhibit a specific capacity in accordance with the instant Claim when discharged in the instantly claimed manner, and (2) the lithium ion battery of Amiruddin, as modified by West, would exhibit a capacity in accordance with the instant Claim when cycled in the instantly claimed manner). It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977)) (See MPEP 2112.01). Furthermore, it is noted that “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)) (See MPEP 2112.01). Finally, Applicant is invited to provide explicit evidence and/or data to conclusively prove that the lithium ion battery of Amiruddin, as modified by West, does not and/or cannot exhibit the instantly claimed properties or operate in the instantly claimed manner.

Claims 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 2011/0136019), and further in view of West et al. (US 2006/0269834) and Im et al. (US 2005/0031963).

	Regarding Claim 10, Amiruddin, as modified by West, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, Amiruddin teaches that the solvent may consist essentially of EC+DMC (See Claim 1).
Amiruddin, as modified by West, does not explicitly teach that the solvent consists essentially of fluoroethylene carbonate (FEC) and DMC.
However, Im teaches an electrolyte solvent for batteries and a battery comprising said solvent ([0001]). Im teaches that when FEC is specifically used in combination with a linear ester solvent such as DMC, safety of the battery is specifically improved without a corresponding decrease in battery performance ([0010], [0028]). Furthermore, Im teaches that FEC should not also be used in conjunction with or in addition to EC (when combined with a linear ester solvent such as DMC), given that battery performance would be diminished ([0022]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize FEC, as taught by Im, instead of EC in the EC+DMC 

Regarding Claim 12, Amiruddin, as modified by West, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, Amiruddin teaches that the solvent may consist essentially of EC+DMC+MEC (See Claim 1).
Amiruddin, as modified by West, does not explicitly teach that the solvent consists essentially of fluoroethylene carbonate (FEC), DMC, and MEC.
However, Im teaches an electrolyte solvent for batteries and a battery comprising said solvent ([0001]). Im teaches that when FEC is specifically used in combination with a linear ester solvent such as DMC, safety of the battery is specifically improved without a corresponding decrease in battery performance ([0010], [0028]). Furthermore, Im teaches that FEC should not also be used in conjunction with or in addition to EC (when combined with a linear ester solvent such as DMC), given that battery performance would be diminished ([0022]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize FEC, as taught by Im, instead of EC in the EC+DMC+MEC solvent of Amiruddin, as modified by West (i.e. such that the solvent would consist essentially of FEC+DMC+MEC), given that an electrolyte solvent comprising both FEC and DMC therein would 

Regarding Claim 13, Amiruddin, as modified by West and Im, teaches the instantly claimed invention of Claim 12, as previously described.
Amiruddin, as modified by West and Im, does not explicitly teach the claimed volume percentage of MEC.
However, Amiruddin specifically teaches that the relative amounts of the solvent components can be selected to provide desired ion conductivity over the desired operating temperatures of the battery, and a person of ordinary skill in the art will recognize that additional ranges of solvent composition within the explicit ranges are contemplated [0069]. 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the volume percentage of the MEC solvent component (e.g. such that the instantly claimed volume percentage range is satisfied) of Amiruddin, as modified by West and Im, as a means of controlling the ion conductivity characteristics of the electrolyte, given that Amiruddin teaches that the relative amounts of solvent components within the electrolyte specifically affects the consequent ion conductivity characteristics of the electrolyte (i.e. a result-effective variable relationship exists between the relative amounts of the FEC, DMC, and MEC solvent components in the electrolyte and the consequent ion conductivity characteristics of the electrolyte, as disclosed by Amiruddin).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 2011/0136019), and further in view of West et al. (US 2006/0269834) and Xiang et al. (“Dimethyl methylphosphonate (DMMP) as an efficient flame retardant additive for the lithium-ion battery electrolytes”).

Regarding Claim 14, Amiruddin, as modified by West, teaches the instantly claimed invention of Claim 1, as previously described.
Amiruddin, as modified by West, does not explicitly teach that the electrolyte further comprises about 0.01 to about 0.4 wt% of dimethyl methylphosphonate (DMMP).
However, Xiang teaches that the addition of DMMP to electrolytes used in lithium ion batteries provides a significant suppression in the flammability of the electrolyte itself (Abstract). As illustrated in Figure 2, Xiang specifically teaches that as the concentration of DMMP in an electrolyte increases, even at low concentrations, the corresponding flammability of the electrolyte decreases (Page 563 of Results and Discussion). As illustrated in Figure 3, while the effect is slight, Xiang does specifically teach that battery capacity does decrease as a direct result of the amount of DMMP present in the electrolyte itself (Pages 563-564 of Results and Discussion).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include DMMP, as taught by Xiang, as an additive in the electrolyte of Amiruddin, as modified by West, given that the addition of said DMMP would provide for a suppression in the flammability of the electrolyte itself. Furthermore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, specifically optimize the concentration of the DMMP in the electrolyte (e.g. such that the instantly claimed concentration range is satisfied) as a means of balancing the flame retardancy of the electrolyte with overall battery capacity, 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.